Citation Nr: 1744849	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-45 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to July 31, 2007, for the grant of service connection for Addison's disease.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to March 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 written statement, the Veteran revoked his appointment of Disabled American Veterans as his representative.  As a claimant retains the right to revoke his representative at any time, the August 2014 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631 (f) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2010 Board decision denied entitlement to an effective date earlier than July 31, 2007, for the grant of service connection for Addison's disease. 

2.  In August 2013, the Veteran submitted a freestanding claim for an earlier effective date for the grant of service connection for Addison's disease.


CONCLUSIONS OF LAW

1.  The September 2010 Board decision is final regarding the effective date of service connection for Addison's disease.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Entitlement to an effective date earlier than July 31, 2007, for the grant of service connection for Addison's disease is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Contentions of the Vetearn

The Veteran contends that he is entitled to an effective date earlier than July 31, 2007, for the grant of service connection for Addison's disease.  Specifically, he contends that that the evidence is clear that he has had the condition since he left service, filed his original claim, and was denied benefits in 1952.

II. Summary

Unfortunately, even accepting these contentions as true (and the Board does not make any finding on the merits), they do not entitle the Veteran to an earlier effective date.  When benefits are granted based upon reopening of a previously denied claim, the law generally limits the effective date to the date that the Veteran filed the successful claim to reopen even where it is now unambiguous that the condition existed earlier.  

If the original decision denying benefits never became final, then an earlier effective date could be awareded.  However, a 2010 Board decision explicitly found that the original Board decision in 1953 denying benefits is final.  The validity of that finding is not before the Board in this case.  The Veteran has filed a free-standing challenge to the effective date in this matter, which is not a valid way to dispute the effective date.  Therefore, this matter must be dismissed.

If the Veteran has a specific theory as to why the Board clearly and unmistakably erred in 2010 in finding that the 1953 Board decision was final (or any other theory that he is entitled to an earlier effective date), then he should file a motion with the Board to revise the 2010 decision explaining how the Board erred based upon the evidence in the file at the time of the 2010 decision.




III. Applicable Law
 
Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

Where the effective date of a benefit has already been determined in a decision that has become final, then the proper way to challenge the effective date is to allege CUE in the decision that made the effective date determination (not the original decision denying benefits).  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc); Juarez v.Peake, 21 Vet. App. 537 (2008); Ingram v. Nicholson, 21 Vet. App. 232 (2007); DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006).  Such motions must be plead with specificity as to the nature of the alleged error.  See Acciola v. Peake, 22 Vet. App. 320, 326 (2008).

IV. Facts

The record shows that the Veteran filed a claim of service connection for Addison's disease in March 1952.  The RO issued a rating decision denying the claim in June 1952 and the Veteran appealed the decision to the Board.  The Board denied the Veteran's claim in a February 1953 decision and the decision became final.  38 C.F.R. § 19.5 (1949). 

Following the issuance of the February 1953 Board decision, the Veteran filed a claim for service connection for Addison's disease, which was received on July 31, 2007.  

A March 2008 rating decision granted service connection for Addison's disease and assigned an initial disability rating of 20 percent, effective July 31, 2007.  The Veteran perfected an appeal concerning the claim for an earlier effective date for the grant of service connection for Addison's disease, which was denied in September 2010.  (In a separate decision also dated September 2010, the Veteran's motion with respect to CUE in the Board's February 1953 decision was denied.)  The September 2010 Board decisions were not appealed and are now final.  See 38 U.S.C.A. § 511 (a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  

In August 2013, the Veteran requested an earlier effective date for the grant of service connection for Addison's disease.  


V. Analysis

As the September 2010 Board decision is final, the August 2013 claim constituted a freestanding claim for an earlier effective date.  Freestanding claims for an earlier effective date do not exist under VA law.  See Rudd, supra.  Such freestanding basis of claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In light of Rudd, the Veteran's claim of entitlement to an effective date prior to July 31, 2007, for the award of service connection for Addison's disease must be dismissed. 

Because this appeal is denied as a matter of law based on facts that are not in dispute, VA's duties to notify and assist are moot.  See 38 C.F.R. § 3.159 (d) (2016).


ORDER

The claim of entitlement to an effective date prior to July 31, 2007, for the award of service connection for Addison's disease is dismissed.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


